         Case 1:20-cv-10820-DPW Document 96 Filed 01/28/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


  CONSERVATION LAW FOUNDATION,
  et al.,

         Plaintiffs,

  v.                                               Case No. 20-cv-10820-DPW

  U.S. ENVIRONMENTAL PROTECTION
  AGENCY, et al.,

         Defendants,
  CHANTELLE SACKETT; MICHAEL
  SACKETT,
         Defendant-Intervenors.




          PLAINTIFFS’ UNOPPOSED MOTION TO WITHDRAW COUNSEL

       Pursuant to Local Rule 83.5.2, Plaintiffs Natural Resources Defense Council (NRDC),

Clean Wisconsin, New Mexico Wilderness Alliance, and Prairie Rivers Network move to

withdraw the appearance of Daniel Hessel from the above-captioned matter and request that the

Clerk of Court remove his name from the active CM/ECF service list. Mr. Hessel’s last day of

employment for Plaintiff NRDC will be January 29, 2021, and therefore he will no longer

represent any Plaintiffs after that date. Catherine Marlantes Rahm, Jolie McLaughlin, Nancy S.

Marks, and Michelle Wu will continue to represent Plaintiffs NRDC, Clean Wisconsin, New

Mexico Wilderness Alliance, and Prairie Rivers Network. Elena M. Mihaly and Heather A.

Govern will continue to represent Plaintiffs Conservation Law Foundation, Connecticut River

Conservancy, Massachusetts Audubon Society, and Merrimack River Watershed Council.




                                               1
         Case 1:20-cv-10820-DPW Document 96 Filed 01/28/21 Page 2 of 3




Plaintiffs have conferred with counsel for Federal Defendants and Defendant-Intervenors, who

confirmed that they do not object to this motion.



Dated: January 28, 2021                        Respectfully submitted,

                                               /s/ Jolie McLaughlin
                                               Jolie McLaughlin, pro hac vice
                                               Natural Resources Defense Council
                                               20 N. Wacker Drive, Suite 1600
                                               Chicago, IL 60606
                                               Phone: (312) 995-5902
                                               Email: jdmclaughlin@nrdc.org

                                               Nancy S. Marks, Bar No. 542204
                                               Michelle Wu, pro hac vice
                                               Catherine Marlantes Rahm, pro hac vice
                                               Daniel Hessel, pro hac vice
                                               Natural Resources Defense Council
                                               40 West 20th Street
                                               New York, NY 10011
                                               Phone: (212) 727-4414
                                               Email: nmarks@nrdc.org

                                               Counsel for Plaintiffs Clean Wisconsin, Natural
                                               Resources Defense Council, New Mexico
                                               Wilderness Alliance, and Prairie Rivers Network




                                                2
        Case 1:20-cv-10820-DPW Document 96 Filed 01/28/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

      I hereby certify that on January 28, 2021, I caused the foregoing UNOPPOSED

MOTION TO WITHDRAW COUNSEL to be filed and served upon counsel of record via the

Court’s CM/ECF filing system.


Dated: January 28, 2021                      /s/ Jolie McLaughlin
